Citation Nr: 1645870	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  08-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to July 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, assigning a 30 percent rating, effective March 8, 2006.  The Veteran appealed the rating assigned.

A RO hearing was held in October 2008.  In July 2010, a videoconference Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims file.

The case was remanded by the Board in November 2010 and April 2013 for further development of the evidence.  That has been accomplished and the case has been returned for further appellate consideration.  

It is noted that the November 2010 Board remand included the issue of entitlement to an effective date earlier than March 8, 2006, for an award of service connection for PTSD.  By rating decision in May 2012, the RO awarded an effective date of November 22, 2004 for service connection for PTSD.  This represents the date of receipt of the Veteran's informal claim, which is earlier than the effective date requested by the Veteran.  The Veteran has not further appealed this award.  

The case was returned to the Board and in a December 2013 decision, the Board increased the evaluation for PTSD to 50%, effective in November 2004.  At that time, the issue of TDIU was addressed in the REMAND portion of the decision as having been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  The case has now been returned for further appellate consideration of the TDIU issue.  


FINDINGS OF FACT

1.  In November 2004, service connection was in effect for PTSD, rated 50 percent disabling; and diabetes mellitus, rated 10 percent disabling; the Veteran's combined evaluation was 60 percent.  

2.  Service connection for tinnitus, rated 10 percent disabling, was granted effective on March 8, 2006, without increase in the Veteran's combined evaluation.  Service connection for coronary artery disease, rated 10 percent disabling, was granted effective on January 30, 2009, again without increase in the Veteran's combined evaluation.  

3.  Service connection for peripheral neuropathy of each extremity, associated with diabetes mellitus, each rated 10 percent disabling, was granted, effective on March 9, 2007.  At that time, the Veteran's combined evaluation was increased to 80 percent.  

4.  The Veteran reported having had four years of high school education and work experience as a mechanic.  He stated that he last worked on August 31, 2005.

5.  The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment as of March 9, 2007.  


CONCLUSIONS OF LAW

1.  The requirements for TDIU were not met prior to March9, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2015).

2.  The requirements for TDIU were met as of March 9, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in August 2012 and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured or certified as being unavailable.  The Veteran was afforded VA medical examinations throughout the appeal.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The Veteran and his representative contend that the Veteran should be eligible for TDIU benefits from the initial date of service connection in November 2004.  It is asserted that TDIU should be awarded on an extraschedular basis for that period of time when he failed to meet the schedular criteria for TDIU, which is noted to be in March 2007.  Numerous pieces of evidence, including psychotherapy notes, VA vocational rehabilitation findings, and VA examination reports, have been cited as demonstrating that the Veteran is unable to work as a result of his service-connected disabilities.  

Review of the records shows that the Veteran submitted his formal application for TDIU in 2012 at which time he reported having had four years of high school education and work experience as a mechanic.  He stated that he last worked on August 31, 2005, when he could no longer remain employed as a result of health issues.  

The record shows that service connection for PTSD was granted effective in November 2004.  A 50 percent rating was assigned by the Board also effective in November 2004.  At that time, service connection was also in effect for diabetes mellitus, rated 10 percent disabling so that the Veteran's combined evaluation was 60 percent.  Service connection for tinnitus, rated 10 percent disabling, was granted effective on March 8, 2006, without increase in the Veteran's combined evaluation.  Service connection for coronary artery disease, rated 10 percent disabling, was granted effective on January 30, 2009, again without increase in the Veteran's combined evaluation.  Service connection for peripheral neuropathy of each extremity, associated with diabetes mellitus, each rated 10 percent disabling, was granted, effective on March 9, 2007.  At that time, the Veteran's combined evaluation was 80 percent.  The ratings for the Veteran's diabetes mellitus, coronary artery disease were increased to 20 percent and 30 percent, effective February 26, 2010, and September 12, 2011, respectively, without change in the combined evaluation.  The ratings for  right and left upper extremity peripheral neuropathy were increased, effective on November 17, 2010, which increased the combined evaluation of the Veteran's disabilities to 90 percent.  Service connection for prostate cancer was granted, effective on October 25, 2011, rated 100 percent disabling.  This rating has not been found to be permanent, with a routine future examination scheduled for February 2017.  

A September 2008 disability determination by SSA indicates that the Veteran was totally disabled from working as of August 31, 2005, as a result of osteoarthrosis and chronic obstructive pulmonary disease (COPD).  The Board notes that service connection is not currently in effect for either osteoarthrosis or COPD.  

While the Veteran's representative has argued that TDIU should be awarded from the November 2004 effective date of service connection for PTSD, it is noted that the Veteran was gainfully employed until August 31, 2005.  As such, he was not eligible for TDIU benefits prior to August 31, 2005, because he was employed in fact.  As noted, prior to March 9, 2007, the Veteran did not meet the schedular criteria for TDIU consideration.  The Veteran's representative has argued that the Veteran should be considered for TDIU on an extraschedular basis prior to March 9, 2007.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  On examination in December 2006, the Veteran's PTSD was primarily manifested by suicidal and homicidal ideation, but not action; symptoms of low energy, sadness, poor concentration, diminished interest in formerly enjoyable activities and feelings of alienation; sleep disturbances with recurrent nightmares; intrusive recollections almost daily; and avoidance behavior, with a Global Assessment of Functioning (GAF) score of 58, which denotes only moderate disability.  These symptoms are part of the schedular rating criteria and demonstrate a level of occupational and social impairment that are explicitly part of the schedular rating criteria.  As such, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Similarly, the ratings assigned to the Veteran's tinnitus, rated 10 percent disabling; or diabetes mellitus, which was rated as 10 percent disabling prior to February 2010, are not shown to be inadequate to evaluate a claimant's disability picture as that picture was related to factors such as marked interference with employment or frequent periods of hospitalization.  

As the Veteran does not meet the criteria for an extraschedular award prior to March 9, 2007, there is no basis for referral for consideration of an award of TDIU prior to the time the Veteran became eligible for that benefit by having a combined evaluation of 70 percent with one service-connected disability being 40 percent or more.  

Effective on March 9, 2007, the Veteran became service connected for peripheral neuropathy of each of his extremities, rated 10 percent each.  VA outpatient treatment notes show that the Veteran received regular psychotherapy for his PTSD symptoms during 2007.  In May 2008, he was evaluated by VA for vocational rehabilitation when it was found that, a result of his disabilities, he was not a candidate for this benefit.  In an undated statement from a VA social worker, received by VA in November 2008, it was noted that the Veteran had been forced to cease his employment as a result of PTSD symptoms.  That document, as well as a SSA opinion, noted that the Veteran had been found unemployable as a result of disabilities.  The SSA opinion, however, found the total disability was due to non-service-connected osteoarthrosis and COPD, not as a result of a service-connected disease or illness.  An April 2010 private psychology report included an opinion that the Veteran was totally unemployable as a result of PTSD symptoms.  At that time a GAF score of 45 was assigned.  In a July 2011 VA psychiatric examination the VA examiner indicated that the Veteran had total occupational and social impairment.  A GAF score of 42 was assigned.  (A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994)).  

After review of the record, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, TDIU should be awarded from March 9, 2007, the date that he became eligible for this benefit under the rating schedule.  As pointed out by the Veteran's representative, there are several opinions in the record that the Veteran is not able to maintain employment or that he is not feasible for vocational rehabilitation as a result of his service-connected disabilities.  The Board is also cognizant of the fact that since March 2007 increased ratings have been awarded for several of the Veteran's disabilities, which indicates a worsening of these disorders, and service connection has been awarded for prostate cancer.  Under these circumstances, TDIU is granted.  


ORDER

Prior to March 9, 2007, TDIU is denied.

Effective March 9, 2007, TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


